              Case 20-10343-LSS        Doc 1288     Filed 09/09/20      Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

BOY SCOUTS OF AMERICA AND                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                    (Jointly Administered)
                      Debtors.



                   NOTICE OF APPEARANCE, REQUEST FOR
             CLAIMANTS FOR SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE THAT certain Claimant, ___J.M._____ as party in interest

in the above-captioned cases, hereby appear by their counsel, Napoli Shkolnik LLC and such

counsel hereby enters its appearance pursuant to 11 U.S.C. § 1109(b) and Fed. R. Bankr. P.

9010(b), and such counsel hereby requests, pursuant to Fed. R. Bankr. P. 2002, 3017 and 9007,

Del. Bankr. L.R. 2002-1, and 11 U.S.C. §§ 342 and 1109(b), that copies of all notices and

pleadings given or filed in this case be given and served upon them at the following addresses,

and facsimile and telephone numbers:

                                      R. Joseph Hrubiec
                                    Napoli Shkolnik PLLC
                                 919 N Market St., Suite 1801
                                    Wilmington, DE 19801
                                  Telephone: (302) 330-8025
                                  RHrubiec@NapoliLaw.com
                              Attorneys for Napoli Shkolnik PLLC

         PLEASE TAKE FURTHER NOTICE THAT, pursuant to 11 U.S.C. § 1109(b), the

foregoing demand includes not only the notices and papers referred to in the Rules specified

above, but also includes, without limitation, any notice, application, complaint, demand, motion,

petition, pleading or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, hand delivery, e-mail, telephone, telecopy or otherwise filed or

made with regard to the above-referenced case and proceedings herein.
             Case 20-10343-LSS         Doc 1288      Filed 09/09/20     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE THAT neither this Notice of Appearance, nor

any former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction,

nor shall it waive (1) the Claimants’ rights to have final orders in non-core and core matters in

which the Bankruptcy Court does not have final adjudicatory authority entered only after de

novo review by a District Court Judge, (2) the Claimants’ rights to trial by jury in any proceeding

so triable in this case or any case, controversy, or proceeding related to this case, (3) the

Claimants’ rights to have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or (4) any other rights, claims, actions, defenses,

including defenses to jurisdiction, setoffs, or recoupments to which the Claimants may be

entitled under agreements, in law or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments the Claimants expressly reserve.



Dated: September 9, 2020                                    Respectfully submitted,
       Wilmington, DE
                                                            NAPOLI SHKOLNIK LLC

                                                            /s/ R. Joseph Hrubiec
                                                            R. Joseph Hrubiec (Bar # 5500)
                                                            919 N Market St., Suite 1801
                                                            Wilmington, DE 19801
                                                            Telephone: (302) 330-8025
                                                            RHrubiec@NapoliLaw.com

                                                            Attorneys for Claimant J.M.




                                                2
              Case 20-10343-LSS          Doc 1288      Filed 09/09/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 9, 2020, he caused the foregoing to

be electronically filed with the Clerk of the Court using the ECF system that will send

notification of such filing to the parties indicated on the Notice of Electronic Filing.


Dated: September 9, 2020                                       /s/ R. Joseph Hrubiec
       Wilmington, DE                                          R. Joseph Hrubiec




                                                  3
